PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/925,006
Filing Date: 24 Jun 2013
Appellant(s): Bennett, James, D.



__________________

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/26/2021

 
2/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 23, 25, 28, and 33 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Banister (US Pub No. 2005/0279400)
Regarding Claim 23, Banister et al. teaches a roofing tile array [Fig. 4, 0040], the roofing tile array comprising: a plurality of roofing tiles; each of the plurality of roofing tiles comprising: a photovoltaic element [Fig. 1 and Fig. 4, 0033, 0040];
a first portion configured to overlap an underlapping part of a first adjacent tile of the plurality of roofing tiles; a second portion configured to underlap an overlapping part of a second adjacent tile of the plurality of roofing tiles [See two tiles 210 in figure 4, first adjacent tile is on left and second adjacent tile is on right, the first adjacent tile comprise an underlapping portion, and second adjacent tile comprises overlapping portion];
a first mating type electrical connector disposed on the first portion; and a second mating type electrical connector disposed on the second portion, the first mating type electrical connector and the second mating type electrical connector comprising a mating pair set, the first mating type electrical connector and the second mating type electrical connector being coupled to the photovoltaic element [238 and 240 are male and female, 0040, 0033, and 238 and 240 are connected to main electrical service 262 by wires 260]. 
Regarding Claim 25, Banister et al. teaches wherein the first mating type electrical connector and second mating type electrical connector operate to allow building of a roofing tile connector array by plugging into adjacent tiles of the plurality of roofing tiles [Fig. 4, 0040].
Regarding Claim 28, Banister et al. teaches a roofing tile array comprising:
a plurality of roofing tiles [Fig. 1 and 4, 0032-0033, 0040];
each of the plurality of roofing tiles comprising a photovoltaic element [Fig. 1, 0032-0033], an overlapping portion configured to electrically couple upon installation with an underlapping part of a previously installed tile of the plurality of roofing tiles [Fig. 4, 0040], and an underlapping portion configured to electrically couple with an overlapping part of a subsequently installed tile of the plurality of roofing tiles [Fig. 4]; and each of the plurality of roofing tiles being configured via the underlapping portion and overlapping portion for plug in installation, wherein the electrical coupling of the overlapping portion occurs during the plug in installation [238 and 240 are male and female connector  are connected to main electrical service 262 by wires 260, 0040],
Regarding Claim 33, Banister et al. teaches a roofing tile array that covers a building roof, the roofing tile array comprising: a plurality of roofing tiles [Fig. 1, 4, 0040];
each of the plurality of roofing tiles comprising a tile body having a front surface, a photovoltaic element disposed on the front surface of the tile body, and an overlapping portion configured to electrically couple upon installation into an underlapping piece; and
each of the plurality of roofing tiles being configured via the overlapping portion for plug in installation to create electrical pathways based on the electrical coupling [Fig. 1, 4, 0040, 238 and 240 are male and female connector  are connected to main electrical service 262 by wires 260, 0040].
Claim 1 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corvaglia (WO2008/052816) in view of Banister (US Pub No. 2005/0279400)
Regarding Claim 1, Corvaglia et al. teaches a roofing tile [Abstract] comprising:
a solar panel ready tile docking structure [2 and 28, Fig. 1, page 4 ln 1-5] configured to receive a solar panel insert [8, Fig. 1, Abstract]

a second portion configured to underlap an overlapping portion of a second adjacent tile:
a first mating type electrical connector disposed on the first portion: and
a second mating type electrical connector disposed on the second portion, the first mating type
connector and the second mating type electrical connector comprising a mating pair set, the second mating type electrical connector supporting plug in installation within a roofing tile array.”
Banister et al. teaches in figure 4 an interlocked electrically connectable tile modules 210 [0040] which comprises a first portion configured to overlap an underlapping portion of a first adjacent tile 
a second portion configured to underlap an overlapping portion of a second adjacent tile [See two tiles 210 in figure 4, first adjacent tile is on left and second adjacent tile is on right, the first adjacent tile comprise an underlapping portion, and second adjacent tile comprises overlapping portion]:
a first mating type electrical connector disposed on the first portion [female connector 240, Fig. 4, 0040]: and
a second mating type electrical connector disposed on the second portion [238 male connector, Fig. 4, 0040], the first mating type electrical connector and the second mating type electrical connector comprising a mating pair set [238 and 240 are male and female, 0040], the second mating type electrical connector supporting plug in installation within a roofing tile array [238 and 240 are connected to main electrical service 262 by wires 260].
Since both Corvaglia et al. and Banister et al. teach roofing tiles, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the connectable tiles of Banister et al. in docking structure of Corvaglia et al. in order to provide tiles with improved tiles that are easy to install and electrically connectable to other tiles [0003, 0011].
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 20, within the combination above, modified Corvaglia et al. teaches wherein the first mating type electrical connector and the second mating type electrical connector are configured to electrically couple with the solar panel insert [Fig. 4, 0040].
Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corvaglia (WO2008/052816) in view of Banister (US Pub No. 2005/0279400) as applied above in addressing claim 1, in further view of Nightingale (US Pub No. 2010/0078058)
Regarding Claim 21, within the combination above, modified Corvaglia et al. is silent on further comprising a third mating type electrical connector disposed on the second portion, wherein the third mating type electrical connector provides electrical connectivity that is redundant to that provided by the second mating type electrical connector.
Nightingale et al. teaches roof tiles [0001], where have more than one connector [36, 28, 30, and 38, Fig. 19b, 0112], where the more than two connectors are connected in order to provide a degree of redundancy in the event of the failure of one connector as well as providing greater mechanical coupling to the photovoltaic tile [0131, i.e. two negative and two positive connectors].
Since Banister et al. teaches the connectors can be more than one [0038], and to ensure a consistent flow of current can be established between the tiles [0039], it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the connectors of Banister et al. with additional connectors (i.e. more than one negative and more than one positive connector) in order to provide a degree of redundancy in the event of the failure of one connector as well as providing greater mechanical coupling to the photovoltaic tile [0131].
Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corvaglia (WO2008/052816) in view of Banister (US Pub No. 2005/0279400) as applied above in addressing claim 1, in further view of Corrales (US Pub No. 2008/0135088) and Wentworth (US Pat No. 7861485)
Regarding Claim 22, within the combination above, modified Corvaglia et al. is silent on wherein the first portion and the second portion are located at opposing left and right sides, and further comprising: a third portion configured to underlap an overlapping portion of a third adjacent tile; a fourth portion configured to overlap an underlapping portion of a fourth adjacent tile; a first additional mating electrical connector disposed on the third portion; and a second additional mating electrical connector disposed on the fourth portion.
Corrales et al. teaches solar roofing tiles which comprises a plurality of connectors [Fig. 5B, 0079] which can be configured in a variety of electrical and mechanical configurations; for example, connectors on one a side of the long edge and connectors on a short edge, where the connectors have an complementary connector on the opposite side [0079]. The overlap of the tiles of Corrales et al. provides the benefit of providing protection to the electrical connectors [0080].
Wentworth et al. teaches a conventional arrangement of roof tiles which comprise first and second portions which are located at opposing left and right sides [Fig. 15, C4 ln 25-30, see tiles in the same plane], and further comprising a third portion configured to underlap an overlapping portion of a third adjacent tile; a fourth portion configured to overlap an underlapping portion of a fourth adjacent tile [Fig. 15, tile 22 in the middle tile has third and fourth portions which are directly contacting the tiles that are not in the same plane].
Since modified Banister et al. and Wentworth et al. both teach solar roofing tiles, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the arrangement of roofing tiles of Wentworth et al. with overlapping and underlapping third and fourth portions on the tiles of Banister et al. as it is merely the selection of a conventional manner of arranging 
Since modified Banister et al. and Corrales et al. both provide solar roofing tiles, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide connectors on all the edges of the roofing tiles of modified Banister et al. as shown by Corrales et al. as it is merely a conventional manner of connecting roofing tiles in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, the roofing tiles of Banister et al. is provided in a configuration shown in figure 15 of Wentworth et al. with first, second, third and fourth portions at each side of the roofing tile and the connectors on all four sides of the roofing tile of Banister et al., which provides a portion on each side of the roofing tile, the first and second portions on opposite sides and the third and fourth portions on opposite sides.
Claim(s) 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banister (US Pub No. 2005/0279400) in view of Metten (US Pub no. 2007/0157963) and Nightingale (US Pub No. 2010/0078058)
Regarding Claim 26, Banister et al. is relied upon for the reasons given above in addressing claim 23, Banister et al. is silent on further comprising an additional second mating type electrical connector disposed on the second portion, the additional second mating type electrical connector being configured to provide electrical connectivity redundancy to that of the second mating type electrical connector.

Since Banister et al. teaches the connectors can be more than one [0038], and to ensure a consistent flow of current can be established between the tiles [0039], it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the connectors of Banister et al. with additional connectors (i.e. more than one negative and more than one positive connector) in order to provide a degree of redundancy in the event of the failure of one connector as well as providing greater mechanical coupling to the photovoltaic tile [0131].
Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banister (US Pub No. 2005/0279400) in view of Nightingale (US Pub No. 2010/0078058), Corrales (US Pub No. 2008/0135088) and Wentworth (US Pat No. 7861485)
Regarding Claim 27, Banister is relied upon for the reasons given above in addressing claim 23.
Banister et al. is silent on further comprising: a third portion configured to underlap an overlapping part of a third adjacent tile of the plurality of roofing tiles; 3a fourth portion configured to overlap an underlapping part of a fourth adjacent tile of the plurality of roofing tiles; a first additional mating electrical connector disposed on the third portion; and a second additional mating electrical connector disposed on the fourth portion.
Corrales et al. teaches solar roofing tiles which comprises a plurality of connectors [Fig. 5B, 0079] which can be configured in a variety of electrical and mechanical configurations; for example, connectors on one a side of the long edge and connectors on a short edge, where the connectors have an complementary connector on the opposite side [0079]. The overlap of the tiles of Corrales et al. provides the benefit of providing protection to the electrical connectors [0080].

Since Banister et al. and Wentworth et al. both teach solar roofing tiles, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the arrangement of roofing tiles of Wentworth et al. with overlapping and underlapping third and fourth portions on the tiles of Banister et al. as it is merely the selection of a conventional manner of arranging roofing tiles in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
Since modified Banister et al. and Corrales et al. both provide solar roofing tiles, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide connectors on all the edges of the roofing tiles of modified Banister et al. as shown by Corrales et al. as it is merely a conventional manner of connecting roofing tiles in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, the roofing tiles of Banister et al. is provided in a configuration shown in figure 15 of Wentworth et al. with first, second, third and fourth portions at each side of the roofing tile and the connectors on all four sides of the roofing tile of Banister et al., which provides a .

Claim 34-35, and 37-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banister (US Pub No. 2005/0279400) in view of Bressler (US Pub No. 2008/0302409)
Regarding Claim 34, Banister et al. is silent on wherein the underlapping piece comprises an adjacent tile of the plurality of roofing tiles.
Bressler et al. teaches battens 26 below roofing photovoltaic tiles 12 [Fig. 1, 0027-0029] with connectors 74 [0036]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the battens of Bressler et al. to the roofing tiles of Banister et al. in order to help prevent the photovoltaic roofing from lifting form the roof surface [Fig.1, 0029]
Regarding Claim 35, Banister et al. is silent on wherein the underlapping piece comprises a roof batten that is configured to provide a communication pathway for the plurality of roofing tiles.
Bressler et al. teaches battens 26 below roofing photovoltaic tiles 12 [Fig. 1, 0027-0029] with connectors 74 [0036]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the battens of Bressler et al. to the roofing tiles of Banister et al. in order to help prevent the photovoltaic roofing from lifting form the roof surface [Fig.1, 0029]
Regarding Claim 37, Banister et al. is silent on wherein the roof batten carries power and communications between the plurality of roofing tiles.
Bressler et al. teaches battens 26 below roofing photovoltaic tiles 12 [Fig. 1, 0027-0029] with connectors 74 [0036]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the battens of Bressler et al. to the roofing tiles of Banister et al. in order to help prevent the photovoltaic roofing from lifting form the roof surface [Fig.1, 0029]
Regarding Claim 38, Banister et al. is silent on further comprising a plurality of roof battens, each of the plurality of roof battens being configured to provide electrical pathways to support the plurality of roofing tiles, the underlapping piece comprising one of the plurality of roof battens.
Bressler et al. teaches battens 26 below roofing photovoltaic tiles 12 [Fig. 1, 0027-0029] with connectors 74 [0036]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the battens of Bressler et al. to the roofing tiles of Banister et al. in order to help prevent the photovoltaic roofing from lifting form the roof surface [Fig.1, 0029]

NEW GROUNDS OF REJECTION
The rejections of Claim 24, 32, and 36 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banister (US Pub No. 2005/0279400) in view of Metten (US Pub No. 2007/0157963) and further in view of Nightingale (US Pub No. 2010/0078058)
Regarding Claim 24, Banister et al. is relied upon for the reasons given above in claim 23, Banister is silent on wherein each of the plurality of roofing tiles further comprise an element electrical connector, and the photovoltaic element is configured to support removable insertion into the element electrical connector.
Nightingale et al. teaches roof tiles [0001], where have more than one connector [36, 28, 30, and 38, Fig. 19b, 0112], where the more than two connectors are connected in order to provide a degree of redundancy in the event of the failure of one connector as well as providing greater mechanical coupling to the photovoltaic tile [0131, i.e. two negative and two positive connectors].
Since Banister et al. teaches the connectors can be more than one [0038], and to ensure a consistent flow of current can be established between the tiles [0039], it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the connectors of Banister et al. with additional connectors (i.e. more than one negative and more than one positive connector) in 
Metten et al. teaches a modular roofing structure [0027] comprising an electric connectors for a photovoltaic cell which provide a the snap lock, with the snap lock having at least two prongs, each prong can be arranged to be removable [50, Fig. 3, 0012, 0028]]. The structure of Metten et al. provides a scalable and modular system that can effectively integrate a photovoltaic cell [0010] and provide a simple and modular installation for a roof [0008].
Since Banister et al. teaches a photovoltaic roofing tile module [0037-0038], it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the module of Banister et al. with the snap lock connectors of Metten et al. in order to provide a scalable and modular system that can effectively integrate a photovoltaic cell [0010] and provide a simple and modular installation for a roof [0008].
In the combination, the additional connectors taught by Nightingale et al. is used to apply additional connectors to the teaching of Banister et al., where the additional connectors would meet the limitation of “an element electrical connector”.
Regarding Claim 32, Banister et al. is relied upon for the reasons given above in addressing claim 28, Banister et al. is silent on wherein each of the plurality of roofing tiles further comprise an element electrical connector, and the photovoltaic element is configured to support removable insertion into the element electrical connector.
Nightingale et al. teaches roof tiles [0001], where have more than one connector [36, 28, 30, and 38, Fig. 19b, 0112], where the more than two connectors are connected in order to provide a degree of redundancy in the event of the failure of one connector as well as providing greater mechanical coupling to the photovoltaic tile [0131, i.e. two negative and two positive connectors].

Metten et al. teaches a modular roofing structure [0027] comprising an electric connectors for a photovoltaic cell which provide a the snap lock, with the snap lock having at least two prongs, each prong can be arranged to be removable [50, Fig. 3, 0012, 0028]]. The structure of Metten et al. provides a scalable and modular system that can effectively integrate a photovoltaic cell [0010] and provide a simple and modular installation for a roof [0008].
Since Banister et al. teaches a photovoltaic roofing tile module [0037-0038], it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the module of Banister et al. with the snap lock connectors of Metten et al. in order to provide a scalable and modular system that can effectively integrate a photovoltaic cell [0010] and provide a simple and modular installation for a roof [0008].
In the combination, the additional connectors taught by Nightingale et al. is used to apply additional connectors to the teaching of Banister et al., where the additional connectors would meet the limitation of “an element electrical connector”.
Regarding Claim 36, Banister et al. is relied upon for the reasons given above in addressing claim 33, Banister et al. is silent on wherein each of the plurality of roofing tiles further comprise an element electrical connector, and the photovoltaic element is configured to support removable insertion into the element electrical connector.

Since Banister et al. teaches the connectors can be more than one [0038], and to ensure a consistent flow of current can be established between the tiles [0039], it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the connectors of Banister et al. with additional connectors (i.e. more than one negative and more than one positive connector) in order to provide a degree of redundancy in the event of the failure of one connector as well as providing greater mechanical coupling to the photovoltaic tile [0131].
Metten et al. teaches a modular roofing structure [0027] comprising an electric connectors for a photovoltaic cell which provide a the snap lock, with the snap lock having at least two prongs, each prong can be arranged to be removable [50, Fig. 3, 0012, 0028]]. The structure of Metten et al. provides a scalable and modular system that can effectively integrate a photovoltaic cell [0010] and provide a simple and modular installation for a roof [0008].
Since Banister et al. teaches a photovoltaic roofing tile module [0037-0038], it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the module of Banister et al. with the snap lock connectors of Metten et al. in order to provide a scalable and modular system that can effectively integrate a photovoltaic cell [0010] and provide a simple and modular installation for a roof [0008].
In the combination, the additional connectors taught by Nightingale et al. is used to apply additional connectors to the teaching of Banister et al., where the additional connectors would meet the limitation of “an element electrical connector”.

The rejections of Claims 29 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banister (US Pub No. 2005/0279400) in view of Nightingale (US Pub No. 2010/0078058), Corrales (US Pub No. 2008/0135088) and Wentworth (US Pat No. 7861485)
Regarding Claim 29, Banister et al. is silent on wherein each of the plurality of roofing tiles further comprising an additional overlapping portion and an additional underlapping portion.
Corrales et al. teaches solar roofing tiles which comprises a plurality of connectors [Fig. 5B, 0079] which can be configured in a variety of electrical and mechanical configurations; for example, connectors on one a side of the long edge and connectors on a short edge, where the connectors have an complementary connector on the opposite side [0079]. The overlap of the tiles of Corrales et al. provides the benefit of providing protection to the electrical connectors [0080].
Wentworth et al. teaches a conventional arrangement of roof tiles which comprise first and second portions which are located at opposing left and right sides [Fig. 15, C4 ln 25-30, see tiles in the same plane], and further comprising a third portion configured to underlap an overlapping portion of a third adjacent tile; a fourth portion configured to overlap an underlapping portion of a fourth adjacent tile [Fig. 15, tile 22 in the middle tile has third and fourth portions which are directly contacting the tiles that are not in the same plane].
Since Banister et al. and Wentworth et al. both teach solar roofing tiles, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the arrangement of roofing tiles of Wentworth et al. with overlapping and underlapping third and fourth portions on the tiles of Banister et al. as it is merely the selection of a conventional manner of arranging roofing tiles in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
Since modified Banister et al. and Corrales et al. both provide solar roofing tiles, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, the roofing tiles of Banister et al. is provided in a configuration shown in figure 15 of Wentworth et al. with first, second, third and fourth portions at each side of the roofing tile and the connectors on all four sides of the roofing tile of Banister et al., which provides a portion on each side of the roofing tile, the first and second portions on opposite sides and the third and fourth portions on opposite sides.
Regarding Claim 31, Banister et al. is silent wherein the additional overlapping portion electrically couples with an additional previously installed tile of the plurality of roofing tiles, and the additional underlapping portion electrically couples with an additional subsequently installed tile of the plurality of roofing tiles.
Corrales et al. teaches solar roofing tiles which comprises a plurality of connectors [Fig. 5B, 0079] which can be configured in a variety of electrical and mechanical configurations; for example, connectors on one a side of the long edge and connectors on a short edge, where the connectors have an complementary connector on the opposite side [0079]. The overlap of the tiles of Corrales et al. provides the benefit of providing protection to the electrical connectors [0080].
Wentworth et al. teaches a conventional arrangement of roof tiles which comprise first and second portions which are located at opposing left and right sides [Fig. 15, C4 ln 25-30, see tiles in the same plane], and further comprising a third portion configured to underlap an overlapping portion of a third adjacent tile; a fourth portion configured to overlap an underlapping portion of a fourth adjacent 
Since Banister et al. and Wentworth et al. both teach solar roofing tiles, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the arrangement of roofing tiles of Wentworth et al. with overlapping and underlapping third and fourth portions on the tiles of Banister et al. as it is merely the selection of a conventional manner of arranging roofing tiles in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
Since modified Banister et al. and Corrales et al. both provide solar roofing tiles, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide connectors on all the edges of the roofing tiles of modified Banister et al. as shown by Corrales et al. as it is merely a conventional manner of connecting roofing tiles in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, the roofing tiles of Banister et al. is provided in a configuration shown in figure 15 of Wentworth et al. with first, second, third and fourth portions at each side of the roofing tile and the connectors on all four sides of the roofing tile of Banister et al., which provides a portion on each side of the roofing tile, the first and second portions on opposite sides and the third and fourth portions on opposite sides.
Corrales et al. teaches solar roofing tiles which comprises a plurality of connectors [Fig. 5B, 0079] which can be configured in a variety of electrical and mechanical configurations; for example, connectors on one a side of the long edge and connectors on a short edge, where the connectors have 
Wentworth et al. teaches a conventional arrangement of roof tiles which comprise first and second portions which are located at opposing left and right sides [Fig. 15, C4 ln 25-30, see tiles in the same plane], and further comprising a third portion configured to underlap an overlapping portion of a third adjacent tile; a fourth portion configured to overlap an underlapping portion of a fourth adjacent tile [Fig. 15, tile 22 in the middle tile has third and fourth portions which are directly contacting the tiles that are not in the same plane].
Since Banister et al. and Wentworth et al. both teach solar roofing tiles, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the arrangement of roofing tiles of Wentworth et al. with overlapping and underlapping third and fourth portions on the tiles of Banister et al. as it is merely the selection of a conventional manner of arranging roofing tiles in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
Since modified Banister et al. and Corrales et al. both provide solar roofing tiles, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide connectors on all the edges of the roofing tiles of modified Banister et al. as shown by Corrales et al. as it is merely a conventional manner of connecting roofing tiles in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, the roofing tiles of Banister et al. is provided in a configuration shown in figure 15 of Wentworth et al. with first, second, third and fourth portions at each side of the 

The rejection of Claim 30 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banister (US Pub No. 2005/0279400) in view of Nightingale (US Pub No. 2010/0078058), Corrales (US Pub No. 2008/0135088) and Wentworth (US Pat No. 7861485) as applied above in addressing claim 29 in further view of Nightingale (US Pub No. 2010/0078058)
Regarding Claim 30, Banister is relied upon for the reasons given above in addressing claim 29, Banister et al. is silent on wherein the additional overlapping portion and the additional underlapping portion provide redundant electrical connections.
Nightingale et al. teaches roof tiles [0001], where have more than one connector [36, 28, 30, and 38, Fig. 19b, 0112], where the more than two connectors are connected in order to provide a degree of redundancy in the event of the failure of one connector as well as providing greater mechanical coupling to the photovoltaic tile [0131, i.e. two negative and two positive connectors].
Since Banister et al. teaches the connectors can be more than one [0038], and to ensure a consistent flow of current can be established between the tiles [0039], it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the connectors of Banister et al. with additional connectors (i.e. more than one negative and more than one positive connector) in order to provide a degree of redundancy in the event of the failure of one connector as well as providing greater mechanical coupling to the photovoltaic tile [0131].

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of Claim(s) 24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banister (US Pub No. 2005/0279400) in view of Metten (US Pub No. 2007/0157963)
The rejection of claims, 29 and 31 under pre-AIA  35 U.S.C. 102b as being anticipated by Banister (US Pub No. 2005/0279400)
The rejection of Claim(s) 32 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banister (US Pub No. 2005/0279400) in view of Metten (US Pub No. 2007/0157963)
The rejection of Claim(s) 30 under pre-AIA  35 U.S.C. 103 as being unpatentable over Banister (US Pub No. 2005/0279400) in view of Nightingale (US Pub No. 2010/0078058)

(2) Response to Argument
Regarding Section A-D for independent claims 1, 23, 28, and 33, applicant argues the tiles of Banister et al. are not roofing tiles.
Examiner notes Fig. 4 and para. 40 of Banister et al. teaches the tiles 210 are attached by a nail or screw to a roof substructure 256, and para. 40 also describes figure 4 as a roof; therefore, since the tiles are on the roof, it would have been recognized by one skilled in the art that the tiles of Banister et al., which is located on a roof, are roofing tiles. 
Applicant argues Banister et al. teaches a porous substrate which allows water to penetrate through. Examiner notes nowhere in the claims does it require the roofing tile to be nonporous and it is also noted that the tile module can be formed on a nonporous substrate [0052], Banister et al. teaches additional configurations where the porous substrate can be attached to a non-porous substrate, impeding water penetration on the roofing tile.

Regarding Sections F for Claim 20, applicant argues Banister et al. does not show “electrically couple with the solar panel insert”
Examiner notes Corvaglia et al. teaches  a solar panel ready tile docking structure [2 and 28, Fig. 1, page 4 ln 1-5] configured to receive a solar panel insert [8, Fig. 1, Abstract]
 Banister et al. provides the teaching wherein the first mating type electrical connector and the second mating type electrical connector are configured to electrically couple with the solar panel insert [Fig. 4, 0040]. Since figure 4 shows the tiles are electronically connected to each other [0040] through the connectors, it is expected that the tiles of Banister be electrically coupled with the solar panel insert.
Regarding Sections G for Claim 21, applicant argues about the Hanoka et al. reference, and about the connectors of Banister et al. are not for redundant connections.
The Hanoka et al. reference was not applied in the office action dated 2/24/2021.
Nightingale et al. teaches roof tiles [0001], where have more than one connector [36, 28, 30, and 38, Fig. 19b, 0112], where the more than two connectors are connected in order to provide a degree of redundancy in the event of the failure of one connector as well as providing greater mechanical coupling the photovoltaic tile [0131, i.e. two negative and two positive connectors].
Since Banister et al. teaches the connectors can be more than one [0038], and to ensure a consistent flow of current can be established between the tiles [0039], it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the connectors of Banister et al. with additional connectors (i.e. more than one negative and more than one positive connector) in order to provide a degree of redundancy in the event of the failure of one connector as well as providing greater mechanical coupling  the photovoltaic tile [0131].
Regarding Sections H for Claim 22, applicant argues about office action of 12/12/2019 and about the connectors of Banister et al. are not for redundant connections.
The most recent office action was dated 2/24/2021 and the claims do not require redundant connections.
Nightingale et al. teaches roof tiles [0001], where have more than one connector [36, 28, 30, and 38, Fig. 19b, 0112], where the more than two connectors are connected in order to provide a degree of redundancy in the event of the failure of one connector as well as providing greater mechanical coupling the photovoltaic tile [0131, i.e. two negative and two positive connectors].
Since Banister et al. teaches the connectors can be more than one [0038], and to ensure a consistent flow of current can be established between the tiles [0039], it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the connectors of Banister et al. with additional connectors (i.e. more than one negative and more than one positive connector) in order to provide a degree of redundancy in the event of the failure of one connector as well as providing greater mechanical coupling  the photovoltaic tile [0131].
Corrales et al. teaches solar roofing tiles which comprises a plurality of connectors [Fig. 5B, 0079] which can be configured in a variety of electrical and mechanical configurations; for example, connectors on one a side of the long edge and connectors on a short edge, where the connectors have an complementary connector on the opposite side [0079]. The overlap of the tiles of Corrales et al. provides the benefit of providing protection to the electrical connectors [0080].
Wentworth et al. teaches a conventional arrangement of roof tiles which comprise first and second portions which are located at opposing left and right sides [Fig. 15, C4 ln 25-30, see tiles in the same plane], and further comprising a third portion configured to underlap an overlapping portion of a third adjacent tile; a fourth portion configured to overlap an underlapping portion of a fourth adjacent 
Within the combination above, the roofing tiles of Banister et al. is provided in a configuration shown in figure 15 of Wentworth et al. with first, second, third and fourth portions at each side of the roofing tile and the connectors on all four sides of the roofing tile of Banister et al., which provides a portion on each side of the roofing tile, the first and second portions on opposite sides and the third and fourth portions on opposite sides.
Regarding Sections I for Claim 24, applicant argues Banister et al. does not “further comprise an element electrical connector, and the photovoltaic element is configured to support removable insertion into the element electrical connector”
Nightingale et al. teaches roof tiles [0001], where have more than one connector [36, 28, 30, and 38, Fig. 19b, 0112], where the more than two connectors are connected in order to provide a degree of redundancy in the event of the failure of one connector as well as providing greater mechanical coupling to the photovoltaic tile [0131, i.e. two negative and two positive connectors].
Since Banister et al. teaches the connectors can be more than one [0038], and to ensure a consistent flow of current can be established between the tiles [0039], it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the connectors of Banister et al. with additional connectors (i.e. more than one negative and more than one positive connector) in order to provide a degree of redundancy in the event of the failure of one connector as well as providing greater mechanical coupling to the photovoltaic tile [0131].
Metten et al. teaches a modular roofing structure [0027] comprising an electric connectors for a photovoltaic cell which provide a the snap lock, with the snap lock having at least two prongs, each prong can be arranged to be removable [50, Fig. 3, 0012, 0028]]. The structure of Metten et al. provides 
Since Banister et al. teaches a photovoltaic roofing tile module [0037-0038], it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the module of Banister et al. with the snap lock connectors of Metten et al. in order to provide a scalable and modular system that can effectively integrate a photovoltaic cell [0010] and provide a simple and modular installation for a roof [0008].
In the combination, the additional connectors taught by Nightingale et al. is used to apply additional connectors to the teaching of Banister, where the additional connectors would meet the limitation of “an electrical connector”.
Metten et al. is relied upon for the teaching of “removable insertion” which was not addressed in the arguments.
Regarding Sections J for Claim 25, applicant argues Banister et al. does not show “electrically couple with the solar panel insert” examiner notes claim 25 does not require the limitation of “electrically couple with the solar panel insert”
Regarding Section K for Claim 26 and 30, applicant argues about the connectors of Banister et al. are not for redundant connections.
Examiner relied upon the Nightingale et al. reference for the teaching of the redundant connections. 
Regarding Section L for Claim 27, applicant argues about “a first additional mating electrical connector disposed on the third portion; and a second additional mating electrical connector disposed on the fourth portion”
The most recent office action was dated 2/24/2021 and the claims do not require redundant connections.
 Banister et al. in view of Nightingale et al., Corrales et al. and Wentworth et al., the roofing tiles of Banister et al. is provided in a configuration shown in figure 15 of Wentworth et al. with first, second, third and fourth portions at each side of the roofing tile and the connectors on all four sides of the roofing tile of Banister et al., which provides a portion on each side of the roofing tile, the first and second portions on opposite sides and the third and fourth portions on opposite sides.
Regarding Section M for Claim 29, applicant argues about “each of the plurality of roofing tiles further comprising an additional overlapping portion and an additional underlapping portion”
Within the combination of Banister et al. in view of Nightingale et al., Corrales et al. and Wentworth et al., the roofing tiles of Banister et al. is provided in a configuration shown in figure 15 of Wentworth et al. with first, second, third and fourth portions at each side of the roofing tile and the connectors on all four sides of the roofing tile of Banister et al., which provides a portion on each side of the roofing tile, the first and second portions on opposite sides and the third and fourth portions on opposite sides.
Regarding Section N for Claim 31, applicant argues about “additional overlapping portion electrically couples with and additional installed tile of the plurality of roofing tiles” and “additional underlapping portion electrically couples with an additional subsequently installed tile of the plurality of roofing tiles”
Within the combination of Banister et al. in view of Nightingale et al., Corrales et al. and Wentworth et al., the roofing tiles of Banister et al. is provided in a configuration shown in figure 15 of Wentworth et al. with first, second, third and fourth portions at each side of the roofing tile and the connectors on all four sides of the roofing tile of Banister et al., which provides a portion on each side of the roofing tile, the first and second portions on opposite sides and the third and fourth portions on opposite sides.
Regarding Section O for Claim 32, applicant argues about “each of the plurality of roofing tiles further comprise an element electrical connector, and the photovoltaic element is configured to support removable insertion into the element electrical connector”
Nightingale et al. teaches roof tiles [0001], where have more than one connector [36, 28, 30, and 38, Fig. 19b, 0112], where the more than two connectors are connected in order to provide a degree of redundancy in the event of the failure of one connector as well as providing greater mechanical coupling to the photovoltaic tile [0131, i.e. two negative and two positive connectors].
Since Banister et al. teaches the connectors can be more than one [0038], and to ensure a consistent flow of current can be established between the tiles [0039], it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the connectors of Banister et al. with additional connectors (i.e. more than one negative and more than one positive connector) in order to provide a degree of redundancy in the event of the failure of one connector as well as providing greater mechanical coupling to the photovoltaic tile [0131].
Metten et al. teaches a modular roofing structure [0027] comprising an electric connectors for a photovoltaic cell which provide a the snap lock, with the snap lock having at least two prongs, each prong can be arranged to be removable [50, Fig. 3, 0012, 0028]]. The structure of Metten et al. provides a scalable and modular system that can effectively integrate a photovoltaic cell [0010] and provide a simple and modular installation for a roof [0008].
Since Banister et al. teaches a photovoltaic roofing tile module [0037-0038], it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the module of Banister et al. with the snap lock connectors of Metten et al. in order to provide a scalable and modular system that can effectively integrate a photovoltaic cell [0010] and provide a simple and modular installation for a roof [0008].

Regarding Section P for claim 34, 35, 37, and 38, applicant argues about the combination of Banister et al. and Bressler et al. was impermissible hindsight.
Bressler et al. teaches battens 26 below roofing photovoltaic tiles 12 [Fig. 1, 0027-0029] with connectors 74 [0036]. Since Banister et al. teaches the use of roofing tiles, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the battens of Bressler et al. to the roofing tiles of Banister et al. in order to help prevent the photovoltaic roofing from lifting form the roof surface [Fig.1, 0029].


For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726                                                                                                                                                                                         
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/CHRISTINE S TIERNEY/               Director Designee, TC 1700        
                                                                                                                                                                                 Conferees:
/JEFFREY T BARTON/               Supervisory Patent Examiner, Art Unit 1726   

/Jennifer McNeil/               Primary Examiner, TC 1700                                                                                                                                                                                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.